Exhibit 10.7
GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.
(LOGO) [h72747h7274700.gif]
ADVISORY BOARD
PROFESSIONAL SERVICE AGREEMENT
between
GLOBAL OFFSHORE MEXICO S. de R.L. de C.V.
and
Mr. Eduardo Francisco Borja Ruy Sanchez
Calle 31 x 42 No. 120. Col. Tacubaya
Cd. del Carmen, Campeche, Mexico.
C.P. 24180
Tel. (938) 38-2-23-00 Fax: (938) 38-2-10-99

 



--------------------------------------------------------------------------------



 



PROFESSIONAL SERVICE AGREEMENT
     THIS PROFESSIONAL SERVICE AGREEMENT (the “Agreement”) is made and entered
into this the _1st___day of July, 2009, by and between Global Offshore Mexico S.
de R.L. de C.V., a company organized under the laws of Mexico, having its
registered office at Calle 31 x 42 no. 120, Col. Tacubaya, Cd. Del Carmen,
Campeche CP 24180 (“Global”) and Eduardo Francisco Borja Ruy Sanchez a Mexican
citizen whose address is Calle Teololco 220 casa 1, Jardines del Pedregal,
Mexico, D.F. CP 01900 (“CONSULTANT”) (collectively Global and CONSULTANT are
referred to as the “Parties’ and individually as “Party”).
W I T N E S S E T H:
     WHEREAS, CONSULTANT is a Mexican Citizen duly registered before the Mexican
Internal Revenue Service with Tax ID number BORE 570822 U47
     WHEREAS, CONSULTANT is familiar with the commercial procedures, regulations
and relevant laws (the “Law”) applicable to the oil and gas industry in Mexico
and Latin America.
     WHEREAS, Global desires to hire the services of CONSULTANT as a member of
Global’s Latin American Advisory Board.
     WHEREAS, Global desires CONSULTANT to render its services as an advisor to
Global’s business ventures in the oil and gas industry in Mexico and Latin
America under the terms and conditions set forth in this Agreement, in exchange
for the compensation set out in Article 3; and
     WHEREAS, CONSULTANT desires to render its services to Global as an advisor
under the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, for and in consideration of the premises and mutual
covenants contained herein and for other good and valuable consideration the
adequacy and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.   APPOINTMENT:

  1.1   Global hereby retains CONSULTANT, upon the terms and condition
hereinafter set forth herein, as a non-exclusive advisor on Global’s Latin
American Advisory Board (the “Services”).     1.2   CONSULTANT hereby accepts
such appointment and agrees to diligently perform the duties set forth in
Article 2 of this Agreement.

2.   CONSULTANT’S DUTIES:

  2.1   Global entrusts the Consultant in a non-exclusive manner and the

 



--------------------------------------------------------------------------------



 



  17.3   Special Audit Rights         During the term of this Agreement and for
a period of one (1) year thereafter. GLOBAL shall have the right, at its
expense, to audit the books and records of the CONSULTANT related to its
activities on behalf of or in connection with GLOBAL, including all charges made
and services performed by the CONSULTANT pursuant to this Agreement and all
payments, whether in kind or in cash, made by the CONSULTANT for or on behalf of
GLOBAL.

18.   SPECIAL PROVISIONS

  18.1   Further Assurances. Each Party agrees to do all acts and things and to
make, execute and deliver such written instruments, as shall from time to time
be reasonably required to carry out the terms and provisions of this Agreement.
    18.2   Survival of Indemnity Obligations. Any and all indemnity obligations
of either Party shall survive any termination of this Agreement.

19.   NOTICES:       Any and all notices permitted or required under this
Agreement shall be in writing and in the English language. Notice shall be made
by personal delivery, certified airmail (returned receipt requested), or
facsimile. Notice shall be made to the following:

CONSULTANT:
Eduardo Francisco Borja Ruy Sanchez
Calle Teololco 220 casa 1
Jardines del Pedregal
Mexico, D.F. CP 01900
Global: Sven Herbert Feldhaus Marquard
Calle 31 x 42 No. 120
Col. Tacubaya
Cd. Del Carmen, Cmpeche CP 24180
With a copy to:
Global Industries, Ltd.
11490 Westheimer, Ste 400
Houston, Texas
U.S.A. 77077
Fax. (281) 529-7747
Attention: General Counsel.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is effective as of the day and year first
above written.

            Global Offshore Mexico S. de R.L. de C.V.
      By:   /s/ Sven Herbert Feldhaus Marquard         Name:   Sven Herbert
Feldhaus Marquard        Title:   Country Manager for Mexico        CONSULTANT
      By:   /s/ Eduardo Francisco Borja Ruy Sanchez         Name:   Eduardo
Francisco Borja Ruy Sanchez        Title:   Sr. VP — Global Industries, Ltd.   
 

 